 Case 2:19-cv-13469-KM-JBC Document 10 Filed 09/03/19 Page 1 of 5 PageID: 23



 LITTLER MENDELSON, P.C.
 I. Michael Kessel
 One Newark Center, 8th Floor
 Newark, New Jersey 07102
 973.848.4700
 Attorneys for Defendant

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 BLAKE MORRIS BOWENS,                                Civil Action No.: 2:19-cv-13469

                        Plaintiff,                          ANSWER TO COMPLAINT

     -vs-                                                  (Document Electronically Filed)

 RENT THE RUNWAY, INC.,

                        Defendants.



       Defendant Rent The Runway, Inc. (“RTR” or “Defendant”), for its answer and defenses to

Plaintiff’s Complaint (“Complaint”) states:

       1.      Denies the allegations set forth in paragraph 1 of the Complaint, except admits that

Defendant employed Plaintiff.

       2.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 2 of the Complaint, and therefore denies same.

       3.      Denies the allegations set forth in paragraph 3 of the Complaint, except denies

knowledge or information sufficient to form a belief as to the truth of the allegation that Plaintiff’s

use of the clog on the left foot necessitated the use of a similar shoe or clog on the right foot.

       4.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 4 of the Complaint, and therefore denies same.

       5.      Denies the allegations set forth in paragraph 5 of the Complaint.
 Case 2:19-cv-13469-KM-JBC Document 10 Filed 09/03/19 Page 2 of 5 PageID: 24



        6.      Denies the allegations set forth in paragraph 6 of the Complaint.

        7.      Denies the allegations set forth in paragraph 7 of the Complaint.

        8.      Denies the allegations set forth in paragraph 8 of the Complaint, except admits that

Defendant contends that Plaintiff abandoned his job.

        9.      Denies the allegations set forth in paragraph 9 of the Complaint.

        10.     Denies the allegations set forth in paragraph 10 of the Complaint.

        11.     Denies the allegations set forth in the Wherefore clause in the Complaint or that

Plaintiff is entitled to any relief whatsoever.

                                     SEPARATE DEFENSES

                                         FIRST DEFENSE

        Plaintiff fails to state any claim upon which relief may be granted.

                                        SECOND DEFENSE

        Plaintiff fails to state facts necessary to make out a prima facie case under the New Jersey

Law Against Discrimination (“NJLAD”).

                                         THIRD DEFENSE

        Plaintiff’s claims fail because he was not “disabled” under the NJLAD.

                                       FOURTH DEFENSE

        Plaintiff’s claims fail to the extent he failed to engage in the interactive process, failed to

present a reasonable accommodation, and/or because any accommodations that he asserts would

have caused an undue hardship on Defendant and/or would have created a direct threat to health

or safety.




                                                  -2-
 Case 2:19-cv-13469-KM-JBC Document 10 Filed 09/03/19 Page 3 of 5 PageID: 25



                                       FIFTH DEFENSE

       Defendant exercised reasonable care to prevent and correct discriminatory behavior, and

Plaintiff unreasonably failed to take advantage of the preventive and corrective opportunities

provided or to avoid harm otherwise.

                                       SIXTH DEFENSE

       Defendant took reasonable steps to comply with the NJLAD and all other applicable laws,

and any acts in violation thereof were in contravention of Defendant’s good faith efforts to comply.

                                     SEVENTH DEFENSE

       Defendant’s actions taken with respect to Plaintiff were legitimate and taken without

discriminatory motive.

                                       EIGHTH DEFENSE

       Defendant’s actions or inactions were not the proximate cause of the damage alleged by

Plaintiff in his Complaint. Any alleged damages suffered by Plaintiff were proximately caused by

his own conduct or the conduct of third-parties and not the conduct of Defendant.

                                       NINTH DEFENSE

       To the extent Plaintiff is alleging a work-related injury or condition, or a work-related

exacerbation of a prior condition, Plaintiff’s exclusive remedy is Workers’ Compensation.

                                       TENTH DEFENSE

       Plaintiffs fails to mitigate his alleged damages.

                                     ELEVENTH DEFENSE

       Plaintiff fails to set forth any basis upon which compensatory or punitive damages or

equitable relief could be awarded.




                                                -3-
Case 2:19-cv-13469-KM-JBC Document 10 Filed 09/03/19 Page 4 of 5 PageID: 26



                                   TWELEFTH DEFENSE

       Plaintiff resigned/abandoned his employment.

       WHEREFORE, Defendant respectfully requests that the Court dismiss Plaintiff’s

Complaint with prejudice and award Defendant reasonable attorneys’ fees and costs incurred in

the defense of this matter and any other relief the Court deems appropriate.

                        LOCAL CIV. RULE 11.2 CERTIFICATION

       By signing below, counsel for RTR affirms that the within matter in controversy is not the

subject of any action pending in any court or any other pending arbitration or administrative

proceeding.

                                                     LITTLER MENDELSON, P.C.
                                                     Attorneys for Defendant


                                                     By:     s/ I. Michael Kessel
                                                                    I. Michael Kessel

 Dated: September 3, 2019




                                               -4-
 Case 2:19-cv-13469-KM-JBC Document 10 Filed 09/03/19 Page 5 of 5 PageID: 27



                                 CERTIFICATION OF SERVICE

         I hereby certify that on this date, I caused a copy of the attached Answer to the Complaint

to be served, via electronic case filing, to:

                                       Alan L. Krumholz, Esq.
                               Goldman Davis Krumholz & Dillon, PC
                                   574 Summit Avenue, Suite 402
                                   Jersey City, New Jersey 07306




                                                             s/ I. Michael Kessel
                                                              I. Michael Kessel

Dated: September 3, 2019




4840-9979-4339.1 090815.1012




                                                 -5-
